Title: To George Washington from James Hanna, 12 March 1784
From: Hanna, James
To: Washington, George



Sir,
Quebec March 12th 1784

Youl Excuse the liberty I take in incloseing the inclosed[.] sume years past a Baron von Lorch formerly in the Prusian Service went of from this place in the winter the same Rout Arnold Came to Joine you I know he got safe throe as G. Carelton Sent a party after him Comman[d]ed by a Captn Lonear whom got to the first inhabitants in Newingland wherein the Baron had Slept in the night before but Lonear fetchd in two of the inhabitants to convince the Genoral he had don his ⟨justy⟩ was his Excuse as the Genoral was grately displeasd with him he acting furder than his orders the Genoral asurd them they should go back. Early in the spring one of them not being content lept over Board and was lost, this Gentleman Baron Delorch I have in Care sum Litle property such as Arms & Cloathing Books and Papers which I took under my Care from the Person he left them with he Being afraid to have them in his care for fear of a discoverry if this Gentleman is to the fore he shall have his property By writeing to mee and if he is kild it is but proper his Relations should have it. I have wrote fully to Collonel Udny Hay Conserning this Gentleman to whom I Refer you and to

the inclosed Commetion and two leters I took out of his trunk and am Sr with the Gratest Respect your Very Hmble Servt

James Hanna


N.B. I had Som conversation with Collonl Mel⟨ch⟩ere on this afair which I refer you to.

